DIXON, Justice.
Defendant-appellant Raymond J. Moore was indicted and tried for the crime of murder. The jury returned a responsive verdict of guilty of manslaughter, and defendant was sentenced to serve ten years at hard labor in the state penitentiary. Defendant has appealed to this court to obtain a reversal of his conviction and sentence.
No bills of exceptions were perfected to this court and apparently none were reserved at trial. We are therefore limited in our review to errors discoverable by a mere inspection of the pleadings and proceedings without inspection of the evidence. C.Cr.P. 920.
In brief before this court, defense counsel on appeal (appointed after trial, and not trial counsel) alleges that a key prosecution witness perjured himself during trial and that the district attorney was allowed to introduce evidence of a prior arrest which did not result in a conviction, all to the extreme prejudice of the defend*244ant. These are evidentiary matters which can be considered by us only in connection with perfected bills of exceptions.
We have carefully inspected the record of this case and do not find any errors patent on the face of the record which would require that we reverse this conviction and sentence.
The conviction and sentence are therefore affirmed.